                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:04CR328

       vs.
                                                       MEMORANDUM AND ORDER
JOHN ARMENDARIZ, JR.

                     Defendant.


      This matter is before the Court on the Defendant’s “Motion for Reduction of

Sentence Pursuant to Amendment 782 U.S.S.G. § 3582(c)(2)” [sic], ECF No. 229.

      On October 11, 2018, the Defendant was sentenced to a term of six months

incarceration, to be followed by 24 months of supervised release, following his admission

to certain violations of his supervised release. See Judgment, ECF No. 224. The

Defendant did not appeal his conviction or sentence and the Judgment is final.

      The Defendant’s pending Motion does not concern his current sentence, but the

one he received on July 11, 2005, when he was sentenced to 151 months incarceration

and five years of supervised release on Count I of the Fourth Superseding Indictment

(conspiracy to distribute or possess with intent to deliver a mixture or substance

containing methamphetamine).

      Because the Defendant was found responsible for 4.025 kilograms of

methamphetamine mixture, he may have been eligible for a reduction in his sentence

pursuant to Amendment 782 of the U.S. Sentencing Guidelines and 18 U.S.C. §

3582(c)(2) if he had still been incarcerated on November 1, 2015, the effective date of the

Amendment. However, he began his term of supervised release on June 5, 2015. (“The
court shall not order a reduced term of imprisonment based on Amendment 782 unless

the effective date of the court’s order is November 1, 2015, or later.”     U.S.S.G. §

1B1.10(e). “In no event may the reduced term of imprisonment be less than the term of

imprisonment the defendant has already served.” U.S.S.G. § 1B1.10(b)(2)(C).

       Under § 1B1.10 Application Note 7(A), courts considering motions for early

release from supervision may take into consideration any reduction in the term of

imprisonment the court was unable to grant due to the time already served by a

defendant, however the amended guideline range “shall not, without more, provide a

basis for early termination of supervised release.” In other words, if the Defendant had

sought early termination of his supervised release, the Court could have considered the

effect Amendment 782 would have had on his underlying sentence when exercising

discretion to grant or deny the request.

       Now that the Defendant is serving a new term of incarceration based on violations

of the conditions of his supervised release, Amendment 782 provides him with no relief

whatsoever. “Only a term of imprisonment imposed as part of the original sentence is

authorized to be reduced under this section. This section does not authorize a reduction

in the term of imprisonment imposed upon revocation of supervised release.” Application

Note 7(A).

       Accordingly,

       IT IS ORDERED:

          1. The Defendant’s “Motion for Reduction of Sentence Pursuant to

              Amendment 782 U.S.S.G. § 3582(c)(2)” [sic], ECF No. 229, is denied; and



                                           2
   2. The Clerk will mail a copy of this Order to the Defendant at his last known

      address.

Dated this 20th day of March 2019.


                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                     3
